      Case 1:11-cv-01735-CRC Document 132-1 Filed 02/14/19 Page 1 of 1



 
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

HELMERICH & PAYNE
INTERNATIONAL DRILLING CO.,

                     Plaintiff,
vs.
                                                   Case No. 1:11-cv-01735-CRC
BOLIVARIAN REPUBLIC OF
VENEZUELA, PETRÓLEOS DE
VENEZUELA, S.A., and PDVSA
PETRÓLEO, S.A.,

                     Defendants.


                   [PROPOSED] ORDER GRANTING PLAINTIFF’S
                      MOTION TO STAY ALL PROCEEDINGS

      Upon consideration of Plaintiff’s Motion to Stay All Proceedings, it is hereby

ORDERED that

      Plaintiffs’ Motion is GRANTED; and

      All proceedings and obligations of all parties are STAYED; and

      H&P-IDC is ordered to submit a status report every 90 days until otherwise ordered.



Date: _______________________________              ____________________________________
                                                   The Honorable Christopher R. Cooper
                                                   United States District Judge




 
 
